Citation Nr: 0525762	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-17 821A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD)

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

After the issuance of this decision, the veteran moved; he 
now resides in the jurisdiction of the RO in St. Paul, 
Minnesota, which certified the veteran's claims for appellate 
review. 

The veteran testified in support of these claims at hearings 
held in February 2002, before a Decision Review Officer at 
the RO, and in March 2005, before the Board by 
videoconference.  

The claims of entitlement to service connection for migraine 
headaches and entitlement to service connection for an 
acquired psychiatric disorder other than PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to these claims.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a left wrist disorder, and entitlement to 
service connection for a right wrist disorder.

2.  A left wrist disorder is not related to the veteran's 
period of active service.  

3.  A right wrist disorder is not related to the veteran's 
period of active service.  

4.  Arthritis of the wrists did not manifest to a compensable 
degree within a year of the veteran's discharge from service.

5.  On March 8, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to cancel his appeal with regard to 
the claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309 (2004).
  
2.  A right wrist disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309 (2004).

3.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for a left wrist disorder and 
entitlement to service connection for a right wrist disorder 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in February 2001, after initially denying the 
veteran's claims in a rating decision dated October 2000.  
However, given that such notice was not mandated at the time 
of the rating decision, VA did not err by providing the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2001 notice letter, the RO acknowledged the 
veteran's claims of entitlement to service connection for 
left and right wrist disorders, explained to him the evidence 
needed to substantiate those claims, notified him of the 
change in the law and VA's duty to assist, and indicated that 
it was developing these claims pursuant to that duty.  The RO 
identified all evidence it had already requested and/or 
received in support of the veteran's claims and indicated 
that, if the veteran wished the RO to obtain any treatment 
records, he should sign the enclosed forms authorizing their 
release.  

Moreover, in letters dated September 2000, October 2001, 
January 2002, July 2002, and November 2003, a rating decision 
dated October 2000, and a statement of the case issued in 
November 2002, the RO provided the veteran some of the same 
information furnished in the aforementioned notice letter.  
As well, the RO requested the veteran's help in obtaining 
certain evidence, including from the Social Security 
Administration (SSA) and a private physician, which the RO 
had endeavored to secure.  The RO explained that it would 
make reasonable efforts to obtain evidence in support of the 
veteran's claims, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of such evidence.  
The RO noted the evidence already of record and the evidence 
VA was responsible for securing.  The RO explained the 
reasons for which the veteran's claims were denied and the 
evidence upon which it based its denial.  In addition, the RO 
furnished the veteran the provisions pertinent to his claims, 
including those governing VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims of 
entitlement to service connection for a left wrist disorder 
and entitlement to service connection for a right wrist 
disorder.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file all of the evidence the 
veteran reported as being pertinent to these claims, 
including service medical records, VA and private treatment 
records and records from SSA.  

The RO did not, however, conduct medical inquiry in an effort 
to substantiate these claims.  Under 38 C.F.R. § 3.159(c)(4), 
VA is to afford a claimant a medical examination or obtain a 
medical opinion if VA determines it is necessary to decide a 
claim.  A medical examination or medical opinion is deemed 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
3.313, 3.316, or 3.317, which manifested during an applicable 
presumptive period, and indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease or another service-connected disability.  
As indicated below, in this case, the evidence that is now 
part of the record fails to establish that the veteran had a 
wrist injury in service.  Based on this fact, VA is not 
required to conduct further medical inquiry in an effort to 
substantiate the veteran's claims. 

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claims of entitlement to service 
connection for a left wrist disorder and entitlement to 
service connection for a right wrist disorder, no additional 
action is necessary for the Board to proceed in adjudicating 
these claims.   



II.  Analysis of Claims

A.  Claims for Service Connection - Bilateral Wrists

The veteran claims that he is entitled to service connection 
for bilateral wrist disorders on the basis that these 
disorders developed as a result of in-service wrist injuries.  
He allegedly sustained the first injury when he was in the 
field, loading up an ammunition truck, fell backward, and 
rolled over his right wrist.  He contends that a field medic 
treated this injury in service.  He allegedly sustained 
another injury to his wrists while serving in armor and 
supply, which required constant rotation of the wrists.  He 
asserts that these wrist disorders have continuously affected 
him since his discharge from service, but did not require 
post-service treatment until the 1990s.  He indicates that, 
since then, he has been diagnosed with arthritis, and 
undergone surgery, but has received no non-VA treatment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from June 1974 
to June 1976.  According to his service medical records, he 
did not report, and no examiner noted, any wrist complaints 
during this time period.  On separation examination conducted 
in March 1976, an examiner noted a normal clinical evaluation 
of the upper extremities.  In May 1976, the veteran completed 
a report of medical history and noted that he had not had 
swollen or painful joints.  He did not express any complaints 
associated with his wrists.  

Following discharge, beginning in July 1996, when he 
underwent VA general medical and hand, thumb and fingers 
examinations, the veteran began to complain of pain in his 
hands that reportedly manifested during the prior year.  He 
also complained of hand problems to SSA the same month and 
indicated that that problem first bothered him in August 
1992.  Medical personnel initially rendered no diagnosis of a 
wrist disorder.  However, in December 1996, during an 
evaluation conducted to determine whether the veteran was 
entitled to benefits from the Disability Determination 
Services, Division of Vocational Rehabilitation, a physician 
confirmed wrist pain, particularly on the left, and indicated 
that, despite negative Tinel's signs bilaterally, the veteran 
might have carpal tunnel syndrome.  During a VA outpatient 
treatment visit in January 1997, a physician diagnosed 
bilateral tendonitis of the wrists and the veteran began to 
wear wrist splints.  

In January 1998, the veteran underwent a right proximal row 
carpectomy after 
x-rays showed a scapholunate advanced collapse.  Thereafter, 
during VA outpatient treatment, including physical therapy, 
visits, he complained of bilateral wrist pain, and in May 
1999, a physician diagnosed arthritis of the left wrist.  VA 
scheduled the veteran for a left proximal row carpectomy the 
same month, but he did not undergo the surgery.  Since then, 
however, the veteran has continued to complain of pain in 
both of his wrists and medical professionals have diagnosed 
left wrist arthritis and carpal tunnel syndrome.

During VA treatment visits in the mid- to late 1990s, the 
veteran occasionally reported wrist pain secondary to 
previous injuries.  However, no medical professional 
indicated that such injuries occurred in service and linked 
such injuries to the veteran's current wrist disorders.  

To merit an award of service connection on a direct basis, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  In 
this case, the veteran has submitted no evidence, other than 
his own assertions, establishing that he has bilateral wrist 
disorders that are etiologically related to service, 
specifically, in-service wrist injuries.  These assertions, 
alone, are considered insufficient to establish the necessary 
etiological relationship between a current disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  The veteran also has submitted no 
evidence establishing that he had arthritis of either wrist 
prior to 1999.  

Given the foregoing, the Board finds that a left wrist 
disorder is not related to the veteran's period of active 
service and a right wrist disorder is not related to the 
veteran's period of active service.  The Board also finds 
that arthritis of the wrists did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.  Based on these findings, the Board concludes 
that a left wrist disorder was not incurred in or aggravated 
by service and a right wrist disorder was not incurred in or 
aggravated by service.  The Board also concludes that such 
disorders may not be presumed to have been so incurred.  

The evidence is not in relative equipoise; therefore, the 
veteran is not entitled to the benefit of the doubt in the 
resolution of the claims of entitlement to service connection 
for left wrist and right wrist disorders.  Rather, as the 
preponderance of the evidence is against these claims, the 
claims must be denied.   

B.  Claim to Reopen - PTSD

Under 38 U.S.C.A. § 7105 (2004), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
veteran in this case has withdrawn this appeal with regard to 
the claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD; thus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
that particular claim and it must be dismissed.


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

The appeal with regard to the claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD is dismissed.  


REMAND

The veteran claims that he is entitled to service connection 
for an acquired psychiatric disorder other than PTSD and 
migraine headaches.  Additional action is necessary before 
the Board decides these claims.

First, in November 2002, the RO last adjudicated the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD in a statement 
of the case.  Since then, VA treatment records dated in 2003 
have been associated with the claims file.  However, the RO 
has not considered these records in support of the veteran's 
appeal.  These records are pertinent to the veteran's 
psychiatric claim as they include findings pertaining to the 
veteran's mental state.  To ensure the veteran due process of 
law, AMC must consider this evidence in the first instance in 
support of the veteran's psychiatric claim on remand.  

Second, the veteran claims that his headaches are due either 
to his psychiatric disorder, which he asserts should be 
service connected, or to his service-connected feet 
disorders.  His claims file includes discussions of such 
headaches in conjunction with his psychiatric symptomatology.  
It also contains an opinion establishing a possible 
relationship between the veteran's mood disorder and his 
headaches.  Given that the Board has not yet decided whether 
the veteran is entitled to service connection for an acquired 
psychiatric disorder other than PTSD, the issue of whether 
the veteran's headaches are secondary to such a service-
connected disorder also cannot be decided.  These two issues 
are inextricably intertwined in that the resolution of the 
psychiatric claim could have a significant impact on the 
resolution of the headache claim.  These matters should thus 
be adjudicated simultaneously.  In the meantime, the Board 
defers a decision on the headache claim.

Third, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  With 
regard to the duty to assist, the VCAA provides that VA must 
afford a claimant a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  The Court has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At this point, the Board cannot determine whether VA has 
strictly complied with the VCAA by providing the veteran 
adequate assistance regarding his claim of entitlement to 
service connection for migraine headaches.  Certainly, if AMC 
service connects the veteran's psychiatric disorder, it would 
then need to obtain a medical opinion addressing whether the 
veteran's headaches are due to such a disorder.  On remand, 
AMC should determine whether such action is appropriate.

This appeal is REMANDED for the following action:

1.  If appropriate, he RO should afford 
the veteran a VA neurological 
examination.  The RO should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his or her 
written report that he or she conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
headaches, and if so;

b) opine whether such headaches are 
related to the veteran's period of 
service, or to a service-connected 
disability;

c) discuss the significance of the 
veteran's head injury, sustained 
after service; and 

d) provide detailed rationale, with 
references to the record, for his or 
her opinion.

2.  The RO should readjudicate the 
veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD and 
entitlement to service connection for 
migraine headaches based on a 
consideration of all of the evidence of 
record, including that which was 
associated with the claims file 
subsequent to the RO's November 2002 
issuance of a statement of the case.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


